Citation Nr: 9936108	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $8,918.

(The issue of entitlement to an effective date earlier than 
June 1, 1992 for a total rating based on individual 
unemployability due to service-connected disabilities is the 
subject of a separate appellate remand in this case.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to January 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of the Committee on Waivers and Compromises 
(Committee) at the Department of Veterans Affairs (VA) Los 
Angeles Regional Office (RO).  


REMAND

The record indicates that in October 1994, the RO learned 
that, although the veteran was then in receipt of VA 
compensation at the rate for a married veteran with three 
children, he and his wife were no longer married.  In 
November 1994, the RO contacted him and requested a copy of 
his divorce decree.  He failed to respond.

In April 1995, the RO contacted the veteran's former spouse 
who advised the RO that she and the veteran had divorced in 
October 1986, and that she had had custody of their three 
children since that time.

In May 1995, the RO notified the veteran that his VA 
disability compensation benefits had been retroactively 
reduced to reflect the fact that he was no longer married, 
effective March 1, 1994, resulting in an overpayment of 
$1,494.  He requested waiver of recovery of this overpayment, 
alleging that collection of the debt would create a serious 
financial hardship for him.

In July 1995, the RO received a copy of the veteran's divorce 
degree from his ex-spouse showing that the judgment of 
dissolution of their marriage was entered on July 22, 1986.  
In an August 1995 letter to the veteran, the RO proposed to 
reduce his compensation benefits retroactively, effective 
August 1, 1986, to reflect the actual date of change in his 
marital status.  

By October 1995 decision, the Committee considered and denied 
the veteran's request for waiver of recovery of the $1,494 
overpayment of compensation benefits.  

In February 1996, the RO retroactively reduced the veteran's 
compensation benefits, effective August 1, 1986, to reflect 
the fact that he and his former spouse had been divorced in 
July 1986.  This retroactive action increased the veteran's 
overpayment, raising his total debt to $8,918.  

In April 1996, the veteran disagreed with the Committee's 
decision to deny waiver of recovery of the $1,494 
overpayment.  He also requested waiver of recovery of the 
additional overpayment.

By September 1996 decision, the Committee denied waiver of 
recovery of the $8,918 overpayment and notified the veteran 
of its decision by September 1996 Statement of the Case.  He 
submitted a substantive appeal the following month.

Shortly before this appeal was to be certified to the Board, 
in July 1999, the RO contacted the veteran and asked him to 
submit a recent Financial Status Report for consideration in 
connection with his appeal of the issue of waiver of recovery 
of the $8,918 overpayment.  On the copy of the letter 
associated with the veteran's claims folder, is a handwritten 
notation (apparently by an employee of the RO) to the effect 
that "vet wishes to cancel 170 per DAV."  In a Statement in 
Support of Claim received later that month, the veteran 
requested that the RO recoup his overpayment at the rate of 
$100 monthly, "until it is paid off."  He did not 
specifically indicate, however, that he wished to terminate 
his appeal.

Under applicable criteria, the Board is without authority to 
proceed on an issue if a claimant indicates that 
consideration of that issue should cease.  Hamilton v. Brown, 
4 Vet. App. 528 (1993), aff'd, 39 F.3d 1574 (Fed. Cir. 1994).  
In this case, from his July 1999 statement, it appears that 
he has implicitly indicated an intent to withdraw this 
particular appeal.  However, the claims file contains no 
written statement from the veteran expressly indicating his 
desire to withdraw the issue of entitlement to waiver of 
recovery of an overpayment of compensation benefits in the 
calculated amount of $8,919 from appellate status.  Although 
it appears that his accredited representative has indicated 
that the issue is not on appeal, that is not enough.  The law 
states that a representative may not withdraw a Notice of 
Disagreement or Substantive Appeal filed by the veteran 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (1999).

In view of the foregoing, the Board believes it is currently 
unclear whether the veteran wishes to terminate his appeal.  
When it is not clear which issue, or issues, the claimant 
desires to appeal, clarification sufficient to identify the 
issue, or issues, being appealed should be requested from the 
claimant.  38 C.F.R. § 19.26 (1999).

Accordingly, this matter is remanded for the following 
action:

1.  The RO should contact the veteran and 
determine whether he desires to pursue 
his appeal of the issue of entitlement to 
waiver of recovery of an overpayment of 
compensation benefits in the calculated 
amount of $8,918.  If it is his intent to 
withdraw the appeal, he should submit a 
written statement to that effect in 
accordance with 38 C.F.R. § 20.204.

2.  If it is his intent to pursue the 
appeal, the RO should advise him to 
submit a recent Financial Status Report.  

3.  On receipt of a Financial Status 
Report and after conducting any 
additional development deemed necessary, 
the Committee should then review the 
veteran's claim.  If the benefit remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given the opportunity to respond.

The case should then be returned to the Board, only if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




